Title: From Thomas Jefferson to John Jay, 31 May 1786
From: Jefferson, Thomas
To: Jay, John



Sir
Paris May 31. 1786.

A safe opportunity occurring by the way of London, I have it now in my power to transmit you the sequel of the papers relative to Algiers which could not be in readiness to go with my letter of the 27th. inst. by the French packet, which I expect will sail from l’Orient tomorrow.
I am enabled at the same time to send you a copy of the resolutions of the Committee on the subject of the tobacco together with a copy of the Count de Vergennes letter to me giving official notice of them. Having inclosed a copy of Mr. Morris’ contract in my letter of May 27. on the same subject, you will be enabled to give such notice of the whole as you think proper. I have the honor to be with sentiments of the most perfect respect & esteem, Sir, your most obedient & most humble servant,

Th: Jefferson

